DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
This office action is in response to claims filed on 10/21/2020. Claims 1, 15, and 18 have been amended. Claims 20 and 21 are newly added. Claims 1-15, 18, 20, and 21 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/12/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
	Applicant’s arguments against the prior art rejections in view of the current amendments have been fully considered but are not deemed to be persuasive.

	Regarding the newly amended claim feature “second time period directly proceeding the first time period”, applicant contends that the instant application’s Fig 12 and corresponding disclosure in the specification overcomes Lee’s teachings. Applicant contends that “in Lee retransmission does not directly proceed the initial transmission, 




Claim Rejections - 35 USC § 112
Claims 20-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 20 depending on claim 1, recites that the first time period includes 16 subframes (1-16) and the second time period includes (17-32). Claim 1 discloses a block of data in a first sequence order in a first time period, and another block of data in a second sequence order in a second time period. It is unclear whether the block of data in a first sequence order in a first time period in claim 1 is the same data as the 16 subframes (1-16) recited in claim 20, or whether these subframes are referring to an entirely new data. Similarly, it is also unclear whether the block of data in a second sequence order in a second time period in claim 1 is the same data as the 16 subframes (17-32) recited in claim 20, or whether these subframes are referring to an entirely new data. Clarification is required. In order to further examination based on the merits of the claim, it is interpreted that sequences and the subframes are referring to the same data.

Claim 21 depending on base claim 1, recites four different redundancy versions for the subframes (1-16) in the first time period and (17-32) in the second time period. However, claim 1 recites different redundancy versions for the first sequence order, and different redundancy versions for the second sequence with an order different from the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-15, 18, 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kinjo et al. (20030133497, pub. Jul. 17, 2003), hereinafter “Kinjo”, in view of Lee et al. (20140098761, pub. Apr. 10, 2014), hereinafter “Lee”, and further in view of Wang et al. (20170230149, PCT filed Jul. 11, 2014), hereinafter “Wang”.

Regarding independent claim 15, Kinjo discloses:
A transmitter entity for use in a wireless telecommunication system, wherein the transmitter entity is operable to transmit a block of data to a receiver entity, wherein the transmitter entity comprises a controller unit and a transceiver unit configured to operate together to cause the transmitter entity to (see Kinjo, par. [0007]: the present invention which provides methods and apparatus for processing a data stream for high speed wireless transmission between a transmitting unit and a receiving unit, and see Fig 4 par. [0032]: rate matching methods and apparatus from the transmission side 72 to the receiving side 74 of a transmission, and see par. [0102]: the three inputs 76A, 76B and 76C are provided to the Rate Matching Circuitry 44, and see par. [0103]: control circuitry may select between a transmission bit rate of 10 bits/time slot (frame), 20 bits/frame or 30 bits/frame, and see par. [0123]: At the receiver side 74, bit recovery or second de-rate matching occurs as the data stream is passed to de-rate matching circuitry 94 applied after the physical channel de-segmentation by using the rate matching pattern determined by the selected redundancy version used during transmission of the packet):  6Docket No. 512859US Preliminary Amendment 
establish a plurality of different redundancy versions for the block of data (see Kinjo, par. [0107]: subsequent transmissions after an HARQ are comprised of different redundancy versions which are made up of different parity bits from the encoder 40 than was used in the original or first transmission. For example, in the original or first transmission specific ones of the parity bits generated by FEC encoding (Turbo Encoder) are transmitted and the rest are "punctured" or "repeated" as appropriate); …

Kinjo does not explicitly disclose:
… transmit the plurality of different redundancy versions for the block of data in a first sequence order in a first time period; and
transmit … the same plurality of different redundancy versions for the block of data transmitted in the first time period in a second sequence order in a second time period directly proceeding the first time period, wherein the second sequence order is different from the first sequence order.

However, Lee discloses:
… transmit the plurality of different redundancy versions for the block of data in a first sequence order in a first time period (see Kinjo, Fig 2 par. [0052]: HARQ ID #0 includes four bundled TTIs 205, the ACK/NACK 210 is received four TTIs after the last TTI of the TTI bundle 205, and re-transmission occurs sixteen TTIs after the first TTI of the initial transmission, and see Fig 7 item 705, par. [0109]: RV0, RV1, RV2, RV3, RV0, RV2 transmitted before ACK/NACK); and
transmit … the same plurality of different redundancy versions for the block of data transmitted in the first time period in a second sequence order in a second time period directly proceeding the first time period, wherein the second sequence order is different from the first sequence order (see Kinjo, Fig 2 par. [0052]: HARQ ID #0 includes four bundled TTIs 205, the ACK/NACK 210 is received four TTIs after the last TTI of the TTI bundle 205, and re-transmission occurs sixteen TTIs after the first TTI of the initial transmission, and see Fig 7 par. [0109]: RV order [0, 1, 2, 3, 0, 2] immediately followed by the next RV order [0, 2, 1, 3, 0, 2]).

Kinjo and Lee are analogous arts, because they are about data transmission. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Kinjo as described above, with the feature in which HARQ ID #0 includes four bundled TTIs 205, the ACK/NACK 210 is 

The combination of Kinjo and Lee does not disclose:
… transmit independent of ACK/NACK signaling the same plurality of different redundancy versions for the block of data …

However, Wang discloses:
… transmit independent of ACK/NACK signaling the same plurality of different redundancy versions for the block of data (see Wang, par. [0143]: The transmitting STA may maintain a HARQ_Timeout counter for the HARQ process.  The transmitting STA may retransmit the last version of the packet associated with the HARQ process to the receiving STA, e.g., using a lower MCS, if no ACK or NACK has been received from the receiving STA when the HARQ_Timeout counter expires, and see par. [0005]: the station may resend the data transmission (e.g., if the transmission was a subsequent transmission where a redundancy version was sent, the redundancy version may be resent, or different redundancy version may be sent)) …



Independent claim 1 is rejected according to the same reasons given above for claim 15.

Regarding claim 4, the combination of Kinjo, Lee, and Wang wherein respective ones of at least some of the different redundancy versions are transmitted multiple times in each of the first and second time periods (see Kinjo, par. [0107]: in the event the CRC (Cyclic Redundancy Check) does not pass and a second transmission is requested (i.e. HARQ), a different RV selects a different group of bits to puncture (repeat) and transmit.  Of course, even though there will be significant differences, some of the individual bits transmitted and punctured (repeated) in the second transmission will be the same as some of the bits transmitted and punctured (repeated) in the first transmission).

Regarding claim 5, the combination of Kinjo, Lee, and Wang further discloses wherein the first sequence order corresponds with a first cyclic shift of a base sequence order and the second sequence order corresponds with a second cyclic shift of the base sequence order (see Lee, Fig 7, par. [0109]: FIG. 7 is a diagram of an example cyclic RV assignment with RV order [0, 2, 1, 3].  The RV may be changed with the order [0, 2, 1, 3] cyclically within a window so that, for example, RV-[0, 2, 1, 3, 0, 2] may be used in order when an 8 TTI window size is used if 6 subframes are bundled (705).  In this case, the RV order [0, 2, 1, 3] may be used only for DL TTI bundling, the RV order [0, 2, 1, 3] may be used if the N.sub.TTI is larger than a threshold value, (for example, the threshold value may be 4, otherwise, the RV order [0, 1, 2, 3] may be used), and the RV order [0, 2, 1, 3] may be replaced with another RV order such as [1, 3, 0, 2]).

Regarding claim 6, the combination of Kinjo, Lee, and Wang further discloses wherein the first cyclic shift is determined from a timing associated with the first time period and the second cyclic shift is determined from a timing associated with the second time period (see Lee, par. [0109]: FIG. 7 is a diagram of an example cyclic RV assignment with RV order [0, 2, 1, 3].  The RV may be changed with the order [0, 2, 1, 3] cyclically within a window so that, for example, RV-[0, 2, 1, 3, 0, 2] may be used in order when an 8 TTI window size is used if 6 subframes are bundled (705), and see Lee Fig 7: RV0, RV1, RV2, RV3, RV0, RV2 transmitted before ACK/NACK, and RV0, RV2, RV1, RV3, RV0, RV2 transmitted after ACK/NACK, and see , Fig 2 par. [0052]: HARQ ID #0 includes four bundled TTIs 205, the ACK/NACK 210 is received four TTIs after the last TTI of the TTI bundle 205, and re-transmission occurs sixteen TTIs after the first TTI of the initial transmission, and see Fig 7 item 705, par. [0109]: RV0, RV1, RV2, RV3, RV0, RV2 transmitted before ACK/NACK).

Regarding claim 7, the combination of Kinjo, Lee, and Wang further discloses wherein the second sequence order corresponds with a cyclic shift of the first sequence order (see Lee, par. [0109]: FIG. 7 is a diagram of an example cyclic RV assignment with RV order [0, 2, 1, 3].  The RV may be changed with the order [0, 2, 1, 3] cyclically within a window so that, for example, RV-[0, 2, 1, 3, 0, 2] may be used in order when an 8 TTI window size is used if 6 subframes are bundled (705), and see Lee Fig 7: RV0, RV1, RV2, RV3, RV0, RV2 transmitted before ACK/NACK, and RV0, RV2, RV1, RV3, RV0, RV2 transmitted after ACK/NACK).

Regarding claim 8, the combination of Kinjo, Lee, and Wang further discloses wherein the first and second sequence orders are predetermined in accordance with an operating standard for the wireless telecommunications system (see Kinjo, par. P0107]: various manufacturers of wireless or mobile units design and build their equipment with different specifications and capabilities.  More specifically, different manufacturers build their mobile units with different storage or buffering capabilities, and none of the manufacturers can include an infinite amount of memory.  Therefore, if a new system or standard is to be readily accepted the system must be flexible enough to accommodate wireless units with widely varying buffer sizes.  As a result, and according to the present invention, restrictions are placed on the size of the second, third and fourth transmissions since, if there were no limits or restrictions, the user equipment or wireless unit buffer memory could overflow rendering the previous transmissions useless, and see par. [0108]: According to one 3G (third generation) proposed system using rate matching, the rate matching parameters of the first rate matching circuitry 78 are set out in Table 3).

Regarding claim 9, the combination of Kinjo, Lee, and Wang further discloses wherein the respective sequence orders are predetermined in accordance with configuration information previously received by the transmitter entity from another network entity (see Kinjo, par. [0127]: After the Turbo decoding is completed, the user equipment or mobile unit makes a cyclic redundancy check on this packet.  If the CRC is not passed, the user equipment transmits a NACK (not acknowledged) signal to the base station.  The base station then retransmits the same information data bits as a data packet but with different redundancy parity bits.  The user equipment or wireless unit receives this second data packet).

Regarding claim 10, the combination of Kinjo, Lee, and Wang further discloses wherein transmitting the plurality of different redundancy versions in the first sequence order in the first time period corresponds with a first attempt to successfully transmit the block of data to the receiver entity, and wherein transmitting the plurality of different redundancy versions in the second sequence order in the second time period corresponds with a second attempt to successfully transmit 5Docket No. 512859USPreliminary Amendment the block of data to the receiver entity following a determination the first attempt to successfully transmit the block of data to the receiver entity was not successful (see Kinjo, par. [0107]: subsequent transmissions after an HARQ are comprised of different redundancy versions which are made up of different parity bits from the encoder 40 than was used in the original or first transmission. For example, in the original or first transmission specific ones of the parity bits generated by FEC encoding (Turbo Encoder) are transmitted and the rest are "punctured" or "repeated" as appropriate. In the event the CRC (Cyclic Redundancy Check) does not pass and a second transmission is requested (i.e. HARQ), a different RV selects a different group of bits to puncture (repeat) and transmit. Each different RV transmits and/or punctures (repeats) different bits).

Regarding claim 11, the combination of Kinjo, Lee, and Wang further discloses transmitting the plurality of different redundancy versions for the block of data in a further sequence order in a further time period, wherein the further sequence order is different form the first and second sequence orders (see Kinjo, par. [0107]: in the event the CRC (Cyclic Redundancy Check) does not pass and a second transmission is requested (i.e. HARQ), a different RV selects a different group of bits to puncture (repeat) and transmit.  The bits of the first and second transmission will then be combined in a manner discussed below and the results of this combination will again be provided to an FEC decoder and subjected to another CRC. If the CRC still fails to pass, the process will be repeated with one or more different RV's until the CRC passes).

Regarding claim 12, the combination of Kinjo, Lee, and Wang further discloses transmitting the plurality of different redundancy versions for the block of data in a further sequence order in a further time period, wherein the further sequence order is the same as one of the first and second sequence orders (see Kinjo, par. [0107]: in the event the CRC (Cyclic Redundancy Check) does not pass and a second transmission is requested (i.e. HARQ), a different RV selects a different group of bits to puncture (repeat) and transmit.  Of course, even though there will be significant differences, some of the individual bits transmitted and punctured (repeated) in the second transmission will be the same as some of the bits transmitted and punctured (repeated) in the first transmission.  The bits of the first and second transmission will then be combined in a manner discussed below and the results of this combination will again be provided to an FEC decoder and subjected to another CRC.  If the CRC still fails to pass, the process will be repeated with one or more different RV's until the CRC passes).

Regarding claim 13, the combination of Kinjo, Lee, and Wang further discloses wherein the transmitter entity is a network infrastructure element of the wireless telecommunications system or wherein the receiver entity is a network infrastructure element of the wireless telecommunications system (see Kinjo, Fig 1 par. [0015]: a wireless terminal 10 is in communication with a transmission tower or BTS (Base-station Transceiver Subsystems) 12, and see par. [0016]: The BTS 12 such as a transmission tower is itself in communication with a controller such as a BSC (Base Station Controller) 14 which receives and typically combines both voice packets from a circuit switch network 16 and data packets provided from a network 18.  Network 18 is typically in communication with various sources of data such as the public internet or private data sources).

Regarding claim 14, the combination of Kinjo, Lee, and Wang further discloses wherein the transmitter entity is a terminal device operating in the wireless telecommunications system and / or the receiver entity is a terminal device operating in the wireless telecommunications system (see Kinjo, Fig 1 par. [0015]: a wireless terminal 10 is in communication with a transmission tower or BTS (Base-station Transceiver Subsystems) 12, and see par. [0018]: FIG. 1 includes second and third base transmission stations (BTS) units such as towers 22 and 24 for purposes of illustrating how wireless terminal 10 may be in the form of a mobile terminal such as a mobile telephone or unit 10 capable of movement along a selected path).

Regarding independent claim 18, Kinjo discloses:
A receiver entity for use in a wireless telecommunication system, wherein the receiver entity is operable to receive a block of data from a transmitter entity, wherein the receiver entity comprises a controller unit and a transceiver unit configured to operate together to cause the receiver entity to (see Kinjo, par. [0007]: the present invention which provides methods and apparatus for processing a data stream for high speed wireless transmission between a transmitting unit and a receiving unit, and see Fig 4 par. [0032]: rate matching methods and apparatus from the transmission side 72 to the receiving side 74 of a transmission, and see par. [0123]: At the receiver side 74, bit recovery or second de-rate matching occurs as the data stream is passed to de-rate matching circuitry 94 applied after the physical channel de-segmentation by using the rate matching pattern determined by the selected redundancy version used during transmission of the packet. The bit sequence that results after the second de-rate matching is stored in the IR buffer 96.  A first de-rate matching or bit recovery circuit 98 then corrects the size of the bit sequence stored in the IR buffer 96 so that the number of output bits matches the output from the Turbo Encoder 48.  Finally, the bits from the first de-rate matching circuit 98 are decoded by Turbo Decoder 100): 
receive a plurality of different redundancy versions for the block of data in a first sequence order in a first time period (see Kinjo, par. [0107]: subsequent transmissions after an HARQ are comprised of different redundancy versions which are made up of different parity bits from the encoder 40 than was used in the original or first transmission. For example, in the original or first transmission specific ones of the parity bits generated by FEC encoding (Turbo Encoder) are transmitted and the rest are "punctured" or "repeated" as appropriate, and see par. [0127]: After receiving a packet of bits, the second de-rate matching circuit 94 de-rate matches a data packet and stores the bits in the IR buffer 96); …
… determine the first sequence order and second sequence order to allow the redundancy versions received in the different time periods to be combined (see Kinjo, par. [0127]: After the user equipment or wireless unit receives this second data packet, and de-rate matches the data stream or packet at the second de-rate matching circuitry 94, it is combined in the IR buffer 96 with the previously received data packet.  (The two are simply added as soft values.) Then again, as before, the packet is de-rate matched by the first de-rate matching circuitry 98 and provided to the Turbo Decoder 100).

Kinjo does not explicitly disclose:
… receive a plurality of different redundancy versions for the block of data in a first sequence order in a first time period; and
receive … the same plurality of different redundancy versions for the block of data received in the first time period in a second sequence order in a second time period directly proceeding the first time period, wherein the second sequence order is different from the first sequence order; and …

However, Lee discloses:
… receive a plurality of different redundancy versions for the block of data in a first sequence order in a first time period (see Kinjo, Fig 2 par. [0052]: HARQ ID #0 includes four bundled TTIs 205, the ACK/NACK 210 is received four TTIs after the last TTI of the TTI bundle 205, and re-transmission occurs sixteen TTIs after the first TTI of the initial transmission, and see Fig 7 item 705, par. [0109]: RV0, RV1, RV2, RV3, RV0, RV2 transmitted before ACK/NACK); and
receive … the same plurality of different redundancy versions for the block of data received in the first time period in a second sequence order in a second time period directly proceeding the first time period, wherein the second sequence order is different from the first sequence order (see Kinjo, Fig 2 par. [0052]: HARQ ID #0 includes four bundled TTIs 205, the ACK/NACK 210 is received four TTIs after the last TTI of the TTI bundle 205, and re-transmission occurs sixteen TTIs after the first TTI of the initial transmission, and see Fig 7 par. [0109]: RV order [0, 1, 2, 3, 0, 2] immediately followed by the next RV order [0, 2, 1, 3, 0, 2]); and …

Kinjo and Lee are analogous arts, because they are about data transmission. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Kinjo as described above, with the feature in which HARQ ID #0 includes four bundled TTIs 205, the ACK/NACK 210 is received four TTIs after the last TTI of the TTI bundle 205, and re-transmission occurs sixteen TTIs after the first TTI of the initial transmission, in which RV0, RV1, RV2, RV3, RV0, RV2 are transmitted initially and RV0, RV2, RV1, RV3, RV0, RV2 are transmitted as a retransmission as disclosed by Lee, with the motivation for a low cost machine-type-communication (LC-MTC) wireless transmit/receive unit (WTRU) to enhance coverage, as disclosed by Lee in par. [0005].

The combination of Kinjo and Lee does not disclose:
… receive independent of ACK/NACK signaling the same plurality of different redundancy versions for the block of data …

However, Wang discloses:
… receive independent of ACK/NACK signaling the same plurality of different redundancy versions for the block of data (see Wang, par. [0143]: The transmitting STA may maintain a HARQ_Timeout counter for the HARQ process.  The transmitting STA may retransmit the last version of the packet associated with the HARQ process to the receiving STA, e.g., using a lower MCS, if no ACK or NACK has been received from the receiving STA when the HARQ_Timeout counter expires, and see par. [0005]: the station may resend the data transmission (e.g., if the transmission was a subsequent transmission where a redundancy version was sent, the redundancy version may be resent, or different redundancy version may be sent)) …

Kinjo, Lee, and Wang are analogous arts, because they are about data transmission. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Kinjo and Lee  as described above, with the feature in which a transmitting STA may maintain a HARQ_Timeout counter for the HARQ process, the transmitting STA may retransmit the last version of the packet associated with the HARQ process to the receiving STA, e.g., using a lower MCS, if no ACK or NACK has been received from the receiving STA when the HARQ_Timeout counter expires, and the data transmission resent can be for a case where a transmission is a subsequent transmission where a redundancy version was sent, the redundancy version may be resent, or different redundancy version may be 

Regarding claim 20, the combination of Kinjo, Lee, and Wang further discloses wherein the first and second time periods comprise 32 consecutive subframes (1 to 32), wherein the first time period includes subframes 1 to 16 and the second time period includes subframes 17 to 32 (see Kinjo, Fig 2 par. [0052]: HARQ ID #0 includes four bundled TTIs 205, the ACK/NACK 210 is received four TTIs after the last TTI of the TTI bundle 205, and re-transmission occurs sixteen TTIs after the first TTI of the initial transmission, and see Fig 7 par. [0109]: RV order [0, 1, 2, 3, 0, 2] immediately followed by the next RV order [0, 2, 1, 3, 0, 2]).

Regarding claim 21, the combination of Kinjo, Lee, and Wang further discloses wherein subframes 1 to 4 use a first redundancy version (RVO); subframes 5 to 8 use a second redundancy version (RV2); subframes 9 to 12 use a third redundancy version (RV3); subframes 13 to 16 use a fourth redundancy version (RV 1); subframes 17 to 20 use the second redundancy version (RV2); subframes 21 to 24 use the third redundancy version (RV3); subframes 25 to 28 use the fourth redundancy version (RV1); and subframes 29 to 32 use the first redundancy version (RVO) (see Kinjo, Fig 2 par. [0052]: HARQ ID #0 includes four bundled TTIs 205, the ACK/NACK 210 is received four TTIs after the last TTI of the TTI bundle 205, and re-transmission occurs sixteen TTIs after the first TTI of the initial transmission, and see Fig 7 par. [0109]: RV order [0, 1, 2, 3, 0, 2] immediately followed by the next RV order [0, 2, 1, 3, 0, 2]).

Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kinjo (20030133497, pub. Jul. 17, 2003), in view of Lee et al. (20140098761, pub. Apr. 10, 2014), and further in view of Wang (20170230149, PCT filed Jul. 11, 2014), and further in view of Lorca Hernando (20150326341, pub. Nov. 12, 2015), hereinafter “Hernando”.

	Regarding claim 2, the combination of Kinjo, Lee, and Wang discloses all the claimed limitations as set forth in the rejection of claim 1 above.

	The combination of Kinjo, Lee, and Wang does not disclose wherein in each of the first and second time periods at least some of the different redundancy versions are transmitted using radio resources in a first frequency band and at least some of the different redundancy versions are transmitted using radio resources in a second frequency band, wherein the second frequency band is different from the first frequency band.

	However, Hernando discloses wherein in each of the first and second time periods at least some of the different redundancy versions are transmitted using radio resources in a first frequency band and at least some of the different redundancy versions are transmitted using radio resources in a second frequency band, wherein the second frequency band is different from the first frequency band (see Hernando, Fig 2, par. [0051]: The FEC encoder 100 includes a fixed-rate Forward Error Correction that operates independently over each input codeblock.  It is then followed by a Rate Matching stage 110 that adjusts the amount of redundancy in each of the codeblocks in order to match the resulting block lengths with the available physical resources. Redundancy is determined by the actual MCS value to be applied on each codeblock, and see par. [0052]: The different MCS values to be applied over each codeblock will imply different coding rates and, eventually, different modulation schemes, and each codeblock will only differ in the amount of added redundancy after the FEC encoder 100 and Rate Matching 110, and see par. [0053]: A Codeblock Concatenation module/means 115 puts together all the encoded (and rate-matched) codeblocks that comprise the transmission.  The Constellation Mapping module/means 120 then transforms them into complex samples from a suitable constellation, usually QPSK, 16QAM or other higher-order modulations, with possibly different modulations for each of the concatenated codeblocks depending on their MCS values).

	Kinjo, Lee, Wang, and Hernando are analogous arts, because they are about data communication. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Kinjo, Lee, and Wang, with the feature in which different MCS values to be applied over each codeblock will imply different coding rates and, eventually, different modulation schemes, and each codeblock will only differ in the amount of added redundancy after the FEC encoder 100 and Rate Matching 110, and a Constellation Mapping 

Regarding claim 3, the combination of Kinjo, Lee, and Wang discloses all the claimed limitations as set forth in the rejection of claim 1 above.

	The combination of Kinjo, Lee, and Wang does not disclose wherein respective ones of at least some of the different redundancy versions are transmitted using radio resources in different frequency bands in the different time periods.

	However, Hernando discloses wherein respective ones of at least some of the different redundancy versions are transmitted using radio resources in different frequency bands in the different time periods (see Hernando, Fig 2, par. [0051]: The FEC encoder 100 includes a fixed-rate Forward Error Correction that operates independently over each input codeblock.  It is then followed by a Rate Matching stage 110 that adjusts the amount of redundancy in each of the codeblocks in order to match the resulting block lengths with the available physical resources. Redundancy is determined by the actual MCS value to be applied on each codeblock, and see par. [0052]: The different MCS values to be applied over each codeblock will imply different coding rates and, eventually, different modulation schemes, and each codeblock will only differ in the amount of added redundancy after the FEC encoder 100 and Rate Matching 110, and see par. [0053]: A Codeblock Concatenation module/means 115 puts together all the encoded (and rate-matched) codeblocks that comprise the transmission.  The Constellation Mapping module/means 120 then transforms them into complex samples from a suitable constellation, usually QPSK, 16QAM or other higher-order modulations, with possibly different modulations for each of the concatenated codeblocks depending on their MCS values).

Kinjo, Lee, Wang, and Hernando are analogous arts, because they are about data communication. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Kinjo, Lee, and Wang, with the feature in which different MCS values to be applied over each codeblock will imply different coding rates and, eventually, different modulation schemes, and each codeblock will only differ in the amount of added redundancy after the FEC encoder 100 and Rate Matching 110, and a Constellation Mapping module/means 120 then transforms them into complex samples from a suitable constellation, usually QPSK, 16QAM or other higher-order modulations, with possibly different modulations for each of the concatenated codeblocks depending on their MCS values as disclosed by Hernando, with the motivation to increase the link adaptation to frequency-selective radio channels, especially suitable for large system bandwidths and low-mobility situations, as disclosed by Hernando in par. [0014].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Cheng (20080090517, pub. Apr. 17, 2008) discloses a rate matching agent 1130 is adapted to construct different redundancy versions, where the invention is adapted to adaptively select a retransmission version from a plurality of RVs based on at least one changing transmission variable, wherein the adaptive selection is based on either the number of retransmissions of the message or a change in a channel quality between a systematic transmission of the message and a subsequent transmission of the message.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Y Blair can be reached on (571) 270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/APRIL Y BLAIR/Supervisory Patent Examiner, Art Unit 2111